It is not clear from the papers the petitioner has submitted that the denial of his request for an order which would have permitted him to collect signatures was an interlocutory ruling, so that rule 2:21 would apply. We assume, without deciding, that it was interlocutory. The petitioner has not demonstrated, as rule 2:21 (2) requires, that review of that denial cannot adequately be obtained on appeal or by other available means. Thus, we affirm the judgment of the single justice. We note that if we were to treat the trial court action as not being interlocutory, we would also affirm the judgment because the plaintiff would have had an alternative, effective remedy. See Soja v. T.P. Sampson Co., 373 Mass. 630, 631 (1977), and cases cited.

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law.
Luis D. Perez, pro se.